Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 5, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
*887Claimant was employed as a clerical worker for a heating oil delivery company when he became embroiled in a dispute with a co-worker and threatened him with a knife. As a result, claimant was discharged from his employment. The Unemployment Insurance Appeal Board found claimant to be disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. We agree. Substantial evidence in the record supports the finding that claimant participated in a fight during working hours and such participation was sufficient to constitute disqualifying misconduct (see, Matter of Kilgore [Triboro Coach Corp.—Sweeney], 227 AD2d 710; Matter of Redjepi [Hudacs], 210 AD2d 727, 728).
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.